Citation Nr: 0902605	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

3.  Entitlement to an effective date prior to January 26, 
2004 for a total disability rating based on individual 
unemployability.

4.  Entitlement to an initial rating in excess of 20 percent 
for status post meniscal repair and partial meniscectomy of 
the right knee. 

5.  Entitlement to an initial rating in excess of 10 percent 
for a chronic skin rash of the lower extremities.

6.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder.

7.  Entitlement to an effective date prior to March 20, 2003 
for status post meniscal repair and partial meniscectomy of 
the right knee.

8.  Entitlement to an effective date prior to March 20, 2003 
for a chronic skin rash of the lower extremities.

9.  Entitlement to an effective date prior to January 26, 
2004 for major depressive disorder.

10.  Entitlement to service connection for a back disability.

11.  Entitlement to a special home adaptation grant.

12.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2001, 
November 2004, and October 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The Board notes that the issues of entitlement to increased 
ratings for left knee chondromalacia and arthritis and for a 
total disability rating based on individual unemployability 
(TDIU) were docketed by the Board under Docket Number 02-00 
990A.  Those issues were the subject of a January 2004 Board 
remand.  While on remand, the veteran perfected an appeal of 
the remaining increased rating and effective date issues.  
Those were docketed under Docket Number 06-34 080.  Each of 
these appellate issues is discussed herein.  

The last three issues listed on the title page entail claims 
for service connection for a back disability and specially 
adapted housing or a special adaptation home grant. In 
January 2005, the veteran filed a notice of disagreement 
(NOD) with a November 2004 rating decision denying service 
connection for the back disability.  Likewise, in December 
2005, the veteran filed an NOD with an October 2005 rating 
decision denying the home adaptation claims.  To date, the RO 
has not issued a statement of the case on any of these three 
issues.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, these issues have been added to the title page 
and are dealt with in the Remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary matter, the agency of original jurisdiction 
(AOJ) has a duty to notify and assist the veteran pursuant to 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159 (2008).  Referable to the notice portion of this 
duty, the AOJ in this case has failed to provide adequate 
notice on each of the veteran's claims on appeal.  In 
particular, case law requires that the veteran be informed 
that to substantiate his increased rating claim for his left 
knee chondromalacia, certain types of evidence are 
considered.  Additionally, he must be informed of the process 
by which ratings are established and receive at least general 
notice of the applicable rating criteria.  See Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  His remaining claims stem 
from appeals of the initial grant of service connection, and 
therefore are considered downstream elements.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Regardless, in this 
instance, it is appropriate to provide Vasquez-Flores type 
notice with respect to these claims as well, as the initial 
notice on these claims was inadequate.  

The veteran must also be advised of how to substantiate his 
TDIU claim.  Although such notice was attempted in March 2004 
and June 2005, those letters failed to explain the actual 
requirements under 38 C.F.R. § 4.16(a) and § 4.16(b).  
Likewise, the veteran has not been advised as to how direct 
service connection is proven, or how effective dates are 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These notice errors must be corrected prior 
to appellate review. 

By order of a January 2004 remand, the Board requested that 
the veteran undergo a VA examination for his service-
connected left knee disability.  The veteran now correctly 
points out that the resulting August 2004 exam did not 
substantially comply with the remand order.  The Board 
ordered that limitation of motion be measured with the use of 
a goniometer, which the veteran credibly asserts has not 
occurred.  It also ordered that findings be made on 
instability and subluxation of the joint, based on objective 
testing.  No finding on subluxation was made.  The examiner 
was also to comment on whether the veteran had visible 
manifestations of pain on motion, and whether there was 
additional functional impairment caused by pain, weakness, 
excess fatigability, or incoordination.  These factors were 
not discussed at all.  Lastly, an opinion on additional 
limitation during flare ups was requested, but not obtained.  
As such, the August 2004 examination of the left knee is 
inadequate.  As a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders, those orders must be carried out prior to 
further appellate review.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The same considerations must be given for the 
veteran's service-connected right knee disability, the 
initial rating of which the veteran has appealed.  Therefore, 
on reexamination, the same requirements apply to the right 
knee.

The veteran also seeks a higher initial disability rating for 
his service-connected skin rash.  At the outset, the 
applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective in October 2008.  
These revisions, however, are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  In this case, the 
veteran filed his claim before that date.  Therefore, the 
post-October 2008 version of the schedular criteria is not 
applicable.  

The veteran's current skin disability rating appears to have 
been based on a January 2004 private dermatological report.  
This report is inadequate for rating purposes.  The veteran 
must be provided a VA examination to determine the severity 
of his service-connected skin disability, specifically in 
light of the applicable rating criteria.  As the veteran 
argues that he has flare ups of the disability, a full 
history with respect to the extent of such flare ups must be 
obtained.  Additionally, the veteran argues that he has 
sustained permanent scarring due to the skin disability.  
This too must be explored. 

Regarding the claim for a higher initial disability rating 
for major depressive disorder, the veteran submitted a 
statement of his contentions in September 2006, at which time 
he reported an increased amount of depressive symptoms.  He 
also alleged that the severity of those symptoms was not 
adequately represented at his VA examination several years 
prior.  That examination was conducted in August 2004.  While 
the age of an exam will not be the sole factor in requiring 
reexamination, it is relevant to the determination.  In this 
case, when viewing the age of the exam in light of the 
veteran's contentions of a worsening, he must be afforded an 
additional examination.  

The veteran has reported repeatedly throughout the appeal 
that he receives regular treatment for his disabilities from 
VA, through the VAMC in Birmingham, as well as at various 
community based outpatient clinics.  No effort has been made 
since 2001 to associate those records with the file.  All 
outstanding VA outpatient clinical records must be obtained.

As explained in the introduction, the veteran has submitted 
two notices of disagreement upon which no action has been 
taken.  Specifically, the NODs were timely filed with respect 
to the November 2004 denial of entitlement to service 
connection for a back disorder and the October 2005 denial of 
the home adaptation claims.  These claims are remanded for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The veteran is put on notice that 
he has 60 days from the mailing of the statement of the case 
on these issues to file a substantive appeal, VA Form 9 or 
substitute, in order to perfect the appeals and for the Board 
to take jurisdiction.   

The Board recognizes the veteran's justifiable frustration 
with the length of this appellate process.  While the further 
delay is regrettable, however, due process considerations 
require such action prior to a Board decision.  Accordingly, 
the case is REMANDED to the AMC for the following action:

1.  Notify the veteran that to 
substantiate his increased rating claims, 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of each 
of his disabilities and the effect that 
worsening has on his employment and daily 
life.  Examples of the types of medical 
and lay evidence that the veteran may 
submit must also be included.  

The letter must indicate that a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
General notice of the rating criteria for 
knee disabilities, skin disabilities, and 
mental disabilities must be included.

Also notify the veteran of the information 
and evidence necessary to substantiate his 
claims for earlier effective dates, for 
service connection, and for a total 
disability rating based on individual 
unemployability, to include the percentage 
requirements of 38 C.F.R. § 4.16(a) and 
the extraschedular consideration 
requirements of 38 C.F.R. § 4.16(b).

Remind the veteran that he should not 
submit any medical evidence which he has 
already submitted to VA previously.

2.  Obtain all outstanding VA outpatient 
clinical records for this veteran from 
April 2001 forward, to include from the 
VAMC in Birmingham, the Huntsville 
Community Based Outpatient Clinic, and any 
other VA sources available.  

3.  Schedule the veteran for a VA 
orthopedic examination by a doctor 
specializing in orthopedic practice, to 
determine the severity of the veteran's 
service-connected bilateral knee 
disabilities.  The claims file and a copy 
of this remand must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail, to include 
McMurray and Lachman testing.  X-ray 
evidence must also be reviewed.  PLEASE 
NOTE: Range of motion testing must be 
conducted with a goniometer for accurate 
measurement of limitation.

Based on the review and the physical 
examination, the orthopedic specialist is 
asked to render opinions as to the 
following for each service-connected knee:

a. Does the knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability.  If feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin.

b. Does pain significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

With respect to the subjective complaints 
of pain, for each knee the orthopedic 
specialist is requested to specifically 
comment on the following:

i.  whether pain is visibly manifested 
on movement of the joint; 

ii.  the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected knee disorder; 

iii.  the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
service-connected knee disorder; and 

iv.  the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected knee disorder.

4.  Schedule the veteran for a VA skin and 
scars examination to determine the current 
severity of his service-connected 
bilateral lower extremity skin rash.  The 
claims file and a copy of this remand must 
be reviewed in conjunction with the 
examination.  The examiner is asked to 
utilize the examination worksheets for 
both skin diseases and scars to adequately 
evaluate the full extent of the veteran's 
service-connected skin disability.  All 
testing deemed necessary must be conducted 
and results reported in detail.  The 
examiner is asked to comment on the 
following:

a.  the presence or absence of permanent 
scarring due to the skin disability;

b.  whether systemic corticosteroids are 
used (or whether solely topical 
corticosteroids are used);

c.  the occurrence of flare ups of the 
condition and the changes in 
symptomatology. 

5.  Schedule the veteran for a VA mental 
disorders examination to determine the 
current severity of his service-connected 
major depressive disorder.  The claims 
file and a copy of this remand must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  

6.  Thereafter, readjudicate the issues on 
appeal.  Readjudication of the increased 
rating claims must include a determination 
as to whether the veteran's disabilities 
warrant extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  
Readjudication of the TDIU claim must also 
consider whether extra-schedular 
consideration is warranted (necessitating 
referral of the claim) under 38 C.F.R. 
§ 4.16(b) at any time after his claim was 
filed in August 2000.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

7.  A statement of the case with respect 
to the claims for service connection for a 
back disability and for a special home 
adaptation grant and specially adapted 
housing must be provided.  The veteran and 
his representative should be advised of 
the requirement for filing a substantive 
appeal within 60 days of the mailing in 
order to perfect an appeal of these 
issues.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

